IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 76 MM 2022
                                           :
                      Respondent           :
                                           :
                                           :
             v.                            :
                                           :
                                           :
KIRBY STEWART, A/K/A KEVIN                 :
WILLIAMS,                                  :
                                           :
                      Petitioner           :


                                   ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2022, the “Motion for Appointment of

Counsel” is DENIED.